DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/01/2021 has been entered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US-2007/0266518) in view of “Complaint Joint Actuator with Dual Spiral Springs” (hereinafter NPL1).
Regarding claim 19 (Previously Presented), Hoyle discloses a wringer (14) for a mop bucket (10) (Fig. 1), comprising: means for attaching the wringer (14) on a rim (24) that defines an opening of a mop bucket (10) (Figs. 12 and 13); a first wringing plate (32); a second wringing plate (30) (Figs. 12 and 13), which is moveable toward the first wringing plate (32) (Figures 4-6 show the plate 30 movable toward plate 32) to wring liquid from a mop (Figs. 10 and 11); a wringer arm (34) configured to be actuated to cause movement of the second wringing plate (30) toward the first wringing plate (32) (Figs. 10 and 11), such that the wringer (14) is actuated between a mop-receiving position (Fig. 10) and a mop-wringing position (Fig. 11); a linkage (36) coupling the 
However, NPL1 teaches a torsion spring is a spiral torsion spring (Fig. 1) radially wound spring material configured to expand and contract in a radial direction (Fig. 1).  Since NPL1 teaches that spiral springs wound with a rectangular strip of spring material are a common type of spring capable of providing relatively high torque compared to other springs, it therefore would have been obvious to one of ordinary skill in the art to modify the spring of Hoyle creating an actuated hinged joint with a spring capable of providing larger torque (“high levels of torque”) to bias the second link 62 [Hoyle; paragraph 0028] for greater force in compacting and squeezing of the mop of Hoyle [Hoyle; paragraph 0019].  
	Regarding claim 20 (Original), Hoyle discloses the wringer of claim 19, wherein the first and second wringing plates (30, 32) each extend between a first wringer sidewall (22) and a second wringer sidewall (22) (Fig. 3) [Hoyle; paragraph 0020].
	Regarding claim 21 (Original), Hoyle discloses the wringer of claim 20, wherein: the first wringing plate (32) is configured to be positioned farther from the rim (24) of a mop bucket (10) to which the wringer (14) is attached than the second wringing plate (30) (Fig. 3), and the first and second wringer sidewalls (22) each comprise a flange (top portion of sidewalls 22) that extends past the first wringing plate (32) in a direction away from the second wringing plate (30) (Fig. 13).
	Regarding claim 22 (Original), Hoyle discloses the wringer of claim 21, wherein the flanges are flared away from the first wringing plate (32) (Figs. 12 and 13).
	Regarding claim 25 (Original), Hoyle discloses the wringer of claim 19, further comprising a base (40) configured to provide support such that the wringer (14) is standable on a surface 
	Regarding claim 26 (Previously Presented), the combination of references Hoyle and NPL1 teaches the apparatus of claim X, and further teach wherein the spiral torsion spring is formed from a radially wound rectangular strip of the spring material (see Fig. 1 of NPL1). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US-2007/0266518) in view of “Complaint Joint Actuator with Dual Spiral Springs” (hereinafter NPL1) and further in view of Griffin (US-4,707,877).
	Regarding claim 23 (Original), Hoyle discloses the wringer of claim 19, but fails to disclose wherein the spiral torsion spring has a width in an axial direction of less than 1 inch.
	However, Griffin (US-4,707,877) teaches wherein squeezing pressure may be varied by varying the size of the spring [Griffin; col. 5, lines 60-63].  It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since Applicant teaches that the size of the spring is adjusted to provide the proper torque levels, and the prior art of Griffin teaches varying the size of the spring in order to achieve the proper squeezing pressure [Griffin; col. 5, lines 60-63], then it therefore would have been obvious to one of ordinary skill in the art to optimize the size of the spring of Hoyle to within the claimed range in order to provide a spring capable of producing the desired squeezing pressure as taught by Griffin [Griffin; col. 5, lines 60-63].  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US-2007/0266518) in view of “Complaint Joint Actuator with Dual Spiral Springs” (hereinafter NPL1) and further in view of Jurgens (US-5,774,929).
Regarding claim 24 (Original), Hoyle discloses the wringer of claim 19, but fails to disclose wherein the spiral torsion spring is formed of stainless steel or high carbon steel.
	However, Jurgens (US-5,774,929) teaches a stainless spring steel is known in the art [Jurgens; col. 2, lines 45-47].  Since both Hoyle and Jurgens are relavent to mop wringing devices, it therefore would have been obvious to one of ordinary skill in the art, lacking the teaching of material in Hoyle, to use a material known in the art, such as taught by Jurgens, in order to provide an elastic bending resistance capable of producing the force required to wring out a mop [Jurgens; col. 2, lines 34-47].

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Campbell (US-3,341,876) fails to anticipate or render obvious “wherein the third baffle defines opposed first and second baffle sidewalls respectively projecting from the first sidewall portion [of the liquid retaining portion] toward the second sidewall portion to first and second baffle sidewall ends” as now claimed.  In order to consider the third baffle sidewalls of Campbell as projecting from the first sidewall portion, the upper portion of the molded bucket, adjacent the lip, would have to be considered the “first sidewall portion.”  However, in claiming that the first and second baffle sidewalls project from the first sidewall portion “toward the second sidewall portion,” which is the opposite sidewall of the bucket 100, Campbell is required to have a physical wall behind the baffle rather than the recessed portion of Campbell.  For this reason, Campbell is not considered to anticipate or render obvious claim 1.    
As seen in Figure 6 of the present application, Applicant’s third baffle 55 extends from a wall and does not include a recess as is the case in Campbell.  Therefore, the sidewall portions 57, 59, can project from a first sidewall portion to a second sidewall portion.  In amending, .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
Applicant argues on page 11 of the Remarks that Applicant requests that the Office Action adequately respond to the substance of Applicant’s traversal, and the cited Declaration.  In response, applicant had previously submitted an Affidavit on 11/20/2019 accompanied with the Arguments 11/20/2019.  The arguments laid out were: (1) the prior art of Kim is non-analogous; (2) there was a long-felt need in the industry which had not previously solved and only applicant recognized the spiral torsion spring as a means to solve the problem; and (3) there is no provided reasoning or rational for the proposed modification as Hoyle does not mention a need for greater force or increased torque and neither state that a torsion spring provides a greater force than conventional helical springs.  The Affidavit argues these same points, particularly points 11 and 12 of pages 6 and 7 of the Affidavit.   The Non-Final rejection 03/02/2020 addressed these arguments on pages 16-17 of the action.  
Applicant argues on page 11 of the Remarks that Kim is non-analogous art as it is directed to a robot and not a mop bucket.  In response, Hoyle (US-2007/0266518) discloses a torsion spring (66) engaging the linkage (36) of the wringer arm (34) (Figs. 4-6) as stated in the rejection.  As stated by Hoyle, “the biasing member 66 is a torsion spring provided around one of 
Springs work essentially as a mechanical actuator, wherein deformation causes mechanical energy to be stored and later released upon releasing of the spring.  This is the principal under which the spring of Hoyle and the spring of Applicant operate under.  It is well known in the art of springs that to modify their shape modifies their ability to store mechanical energy.  One such way, as shown by the NPL, is to modify the spring into a spiral spring, which applicant calls a “spiral torsion spring” 122 (Fig. 9B).  Applicant shows how the torsion spring 120 (Fig. 8A), the spring which Hoyle uses, is attached similarly as the “spiral torsion spring 112” (Fig. 8B).  
As best understood, applicant is arguing that it would have not been obvious to modify the spring of Hoyle, or the spring shape of Hoyle, to be the specific type of spring shown in Figure 9B of Applicant’s specification.  However, the prior art of “Compliant Joint Actuator with Dual Spiral Springs” (NPL1) is brought in to show that this type of spring is well-known in the art of springs, and would’ve had known advantages laid out in NPL1 such as the desire for higher torque.  That is not to say that ultimately the torque is meant to increase, but rather that the spring can produce equal amounts of torque that is generated with the torsion spring of Hoyle while taking up less space (i.e. producing a high torque relative to the size) [NPL1; page 2, section A, first paragraph].  
MPEP 2141.01(a) states that “[u]nder the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme 
In the Affidavit 11/20/2019, Applicant makes clear that this type of spring is “a solution the problems associated with conventional helical springs in my industry” which “has design limitations in terms of geometric constraints” as well as cycle life problems [Section 12 of Affidavit]. 
NPL1 shows that this problem with torsion springs has already been solved, that there exists a well-known and generally used spring (“[s]piral springs have long been used in different applications, such as clocks, toys, and seat belts”) and for the same reason (“[s]piral springs are used in these applications due to their compactness and because they provide high levels of compliance and deformation” (emphasis added) [NPL1; page 2, Section II, Paragraph 1] being “relatively compliant compared to other types of elastic components such as helical and extension springs” [NPL1; page 2, Section II, Paragraph 1], wherein high levels of compliance relates to spring force.  
Therefore, NPL1 is reasonably pertinent to the problem faced by the inventor.  In other words, one finding deficiency with the spring of Hoyle being not as compact or not being able to provide enough torque given the size would have been fully aware of different, more compact springs such as the spring taught by NPL1 and found it obvious to use such a spring.
Furthermore, it should be noted that the teaching of NPL1 is not limited to robots, but rather “discussed in terms of robotic applications” even though “[s]piral springs have long been used in different applications” [NPL1, page 2, Section II, paragraph 1].  Therefore NPL1 extends to a broad application of springs, and not just specifically robots.  
.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/JOEL D CRANDALL/            Examiner, Art Unit 3723                                                                                                                                                                                            

/ORLANDO E AVILES/            Supervisory Patent Examiner, Art Unit 3723